DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 16, 17, 22, 23, 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matan (US 2006/0185727) in view of Gallagher (US 6,870,087)

Re Claim 15; Matan discloses A solar panel comprising: one or more subsets of solar cells (310) disposed within a panel, (Fig. 3) wherein each subset of solar cells comprises multiple individual solar cells electrically coupled together to generate a DC voltage and current in response to exposure to an amount of sunlight; (Par 0050)
one or more integrated power converters (315) electrically coupled to each of the subsets of solar cells; (Fig. 3)
one or more encapsulant layers housing the subsets of solar cells and the integrated power converters, (Par 0022) 
wherein the integrated power converters are positioned (i) behind the subsets of solar cells on the non-light-receiving sides of the subsets of solar cells (par 0022) 
Matan does not disclose a first isolation layer below the panel; and #1216116RESPONSE TO FINAL OFFICE ACTION MAILED FEBRUARY 24, 2022S/N: 15/439,493Page 4 of 12ATTY. DKT. NO.: EEB1028CON2  (ii) between the one or more encapsulant layers and the first isolation layer.  
However, Gallagher a first isolation layer below the panel (30); wherein the integrated electronic component 18 are positioned (i) behind the subsets of solar cells (24) on the non-light-receiving sides of the subsets of solar cells and (ii) between the one or more encapsulant layers (18 and 16) and the first isolation layer (30) (Fig. 1 and 2).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have positioned behind the subsets of solar cells on the non-light-receiving sides of the subsets of solar cells as taught by Gallagher in order to provide shading to the inverter since direct sunlight will heat up the converter which reduces the lifespan of the inverter. Furthermore, electronics components are known to operate effectively when placed in a cool environment. 


Re Claim 16; Matan discloses wherein the integrated power converters convert one or more DC voltages or currents generated by the subsets of solar cells to one or more DC output voltages or currents.   (par 0047)

Re Claim 17; Matan discloses wherein the integrated power converter comprises a plurality of electrical components established on a single integrated circuit.  (Fig. 5a and par 0060)

Re Claim 22; Gallagher discloses further comprising a glass superstrate located above the one or more subsets of solar cells. (Col. 5 line 10-18)

Re Claim 23; Matan discloses, wherein the one or more integrated power converters are DC-AC inverters. (Par 0059)

Re Claim 28; Matan discloses wherein each power converter of the one or more integrated power converters has contacts for DC input and contacts for AC output located on the same side of the power converter. (Par 0022)

Re Claim 29; Matan discloses wherein each power converter of the one or more integrated power converters has contacts for DC input located on the opposite side of the power converter from contacts for AC output. (Par 0022)

Re Claim 30; Gallagher discloses wherein an encapsulant layer (26) of the one or more encapsulant layers is disposed over the one or more integrated power converters (18) (Fig. 2).

Re Claim 31; Gallagher discloses wherein the one or more subsets of solar cells are separated from the one or more integrated power converters by the one or more encapsulant layers and a first isolation layer (30) and a second isolation layer (26) (Fig. 1).


Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matan (US 2006/0185727) in view of Gallagher (US 6,870,087) and further in view of Rotzoll et al. (US 2008/0283118)

Re Claims 24 and 25; The combination of Matan in view of Gallagher discloses an AC output from the converter. The combination however does not disclose whether the AC output is either a single-phase AC or a multi-phase AC.
However, Rotzoll discloses wherein each power converter of the one or more integrated power converters generates single-phase AC. (Claim 11).
Rotzoll discloses wherein each power converter of the one or more integrated power converters generates multi-phase AC. (Claim 10).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the out from the converter to be either a single phase or a multi-phase AC since those are the conventional known AC outputs. 

Claims 16 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matan (US 2006/0185727) in view of Gallagher (US 6,870,087) and further in view Inoue et al (US 2008/0272653)

Re Claims 16 and 32; Matan in view of Gallagher discloses wherein the integrated power converters convert one or more DC voltages or currents generated by the subsets of solar cells as discussed above.
That combination does not disclose to one or more DC output voltages or currents and a DC-to- AC inverter coupled to the one or more integrated power converters.
However, Inoue discloses wherein the integrated power converters convert (5) one or more DC voltages or currents generated by the subsets of solar cells to one or more DC output voltages or currents and a DC-to- AC inverter (6) coupled to the one or more integrated power converters. (Fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a DC-DC converter with the system of Matan in order to regulate the output produced by the PV panel so that appropriate amount of power is sent to the load to ensure that the load operates effectively. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matan (US 2006/0185727) in view of Gallagher (US 6,870,087) and further in view Rubin et al. (US 2009/0025778)

Re Claim 18; Matan in view of Gallagher discloses one or more solar cells as discussed above. The combination does not disclose further comprising shadow bypass control circuitry for bypassing one or more solar cells.
However, Rubin discloses shadow bypass control circuitry for bypassing one or more solar cells. (Par. 0014).
Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to have bypassed one or more cells of the in order to provide appropriate power to the load. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
10/06/2022
Primary Examiner, Art Unit 2836